Citation Nr: 9911608	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility to Department of Veterans Affairs (VA) 
disability benefits, including non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Associates


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The record indicates that the National Personnel Records 
Center (NPRC) was unable to verify a record of military 
service for the appellant.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which found that the appellant was not entitled to VA 
benefits, as he was not recognized as the real veteran for 
purposes of payment of non-service connected disability 
pension.


FINDING OF FACT

The appellant has no verified military service.


CONCLUSION OF LAW

The appellant is not a veteran and is not, therefore, 
eligible for VA disability benefits, including non-service 
connected pension benefits.  38 U.S.C.A. §§ 101(2), 1521 
(West 1991); 38 C.F.R. § 3.1 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, an individual claiming entitlement to 
VA benefits must first qualify as a claimant by submitting 
evidence of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For purposes of establishing entitlement to 
VA benefits, the VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: 1.) the evidence 
is a document issued by the service department; 2.) the 
document contains needed information as to length, time, and 
character of service; and 3.) in the opinion of VA, the 
document is genuine, and the information contained therein is 
accurate.  38 C.F.R. § 3.203(a) (1997).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Further, "service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, although the Department of the Army, through NPRC, 
initially provided the RO and the appellant with a 
Certification of Military Service which corroborated the 
appellant's assertions as to his veteran status, it 
subsequently notified the RO that an erroneous determination 
had been made.  Specifically, in correspondence to the RO 
(dated in August 1998), the NPRC indicated that the 
Certification of Military Service furnished to the appellant 
on November 20, 1990, contained the wrong service number and 
was, therefore, in error.  The correct service number 
belonged to an individual similarly named as the appellant 
but with a different middle name.  This individual's home of 
record was Whittier, California.  NPRC also indicated that a 
search of alternate record sources of Co. C, 57th Infantry 
Regiment, from January 1947 to April 1949, was negative for 
the appellant.  As such, NPRC could not verify the 
appellant's claimed record of military service.

As discussed above, absent service department findings as to 
the appellant's claimed military service, the appellant 
cannot qualify as a claimant entitled to VA benefits, 
including non-service connected pension benefits.  See 
Aguilar v. Derwinski, supra; see also Grottveit v. Brown, 
supra.  Additionally, the Board stresses that VA, including 
the Board, is prohibited from finding on any basis other than 
service department records, that a particular individual had 
qualifying military service.  See Duro v. Derwinski, supra.  
As such, given that the appellant's claimed military service 
cannot be verified by NPRC, he is not entitled to VA 
disability benefits, including non-service connected pension 
benefits.  Basic eligibility is precluded based on no 
verified military service.  Quite simply, the appellant is 
not a qualified claimant.  Therefore, the Board finds that 
the appellant's appeal must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Moreover, the Board notes that the appellant's alleged 
fraudulent activities need not be addressed in this instance, 
given NPRC's inability to verify the appellant's claimed 
military service.  As such, the Board need not consider 
whether the appellant is, indeed, the real veteran, as the 
legal result would be the same.  Absent verification of 
service, the appellant cannot qualify as a claimant of VA 
benefits.


ORDER

Entitlement to VA disability benefits, including non-service 
connected pension benefits, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

